Citation Nr: 0703278	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1961 to September 1961 and on active duty from March 1963 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The reopened claims for service connection are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in January 1983, the RO denied the 
veteran's claim for service connection for a stomach 
condition.  The veteran did not appeal.

2.  Evidence received since January 1983 raises a reasonable 
possibility of substantiating the claim for service 
connection for a stomach condition.  

3.  By rating decision in January 1983, the RO denied the 
veteran's claim for service connection for a head injury with 
headaches.  The veteran did not appeal.

4.  Evidence received since January 1983 raises a reasonable 
possibility of substantiating the claim for service 
connection for a head injury with headaches.  


CONCLUSIONS OF LAW

1.  The January 1983 rating decision denying service 
connection for a stomach condition is final.  38 U.S.C. 
§ 4005(c) (1982); 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 19.118, 19.153 (1982), 3.160, 20.1103 (2006).  

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a stomach condition 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  The January 1983 rating decision denying service 
connection for a head injury with headaches is final.  38 
U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 19.118, 19.153 (1982), 3.160, 20.1103 (2006).  

4.  New and material evidence having been received, the claim 
of entitlement to service connection for a head injury with 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in June 2004 
and February 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection and the requirements for reopening a previously 
disallowed claim.  These notices included information and 
evidence that VA would seek to provide and information and 
evidence that the veteran was expected to provide.  Both 
notices instructed the veteran to submit any evidence in his 
possession that pertained to his claims.  The June 2004 
notice, including a discussion of the new and material 
evidence requirements and the need for any evidence, was 
delivered before the initial denial of the claim, in August 
2004.  Following both notices, the AOJ subsequently 
readjudicated the claims based on all the evidence in 
December 2005, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.

The remand below will afford the RO/AMC an opportunity to 
notify the veteran of the most recent interpretation of the 
regulations requiring notice and assistance, to include how 
disability ratings and effective dates are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
remand will also provide an opportunity to obtain additional 
records and have the veteran examined.  

New & Material Evidence

In January 1968, the RO denied service connection for ulcers, 
noting that the veteran had a work-up and no disease was 
found.  In January 1983, the RO denied service connection for 
a stomach condition, noting that a recent upper 
gastrointestinal X-ray study had revealed a hiatal hernia 
with reflux.  That decision also denied service connection 
for a head injury with headaches.  Decisions of the RO which 
are not appealed are final.  38 U.S.C. § 4005(c) (1982); 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 19.118, 
19.153 (1982), 3.160, 20.1103 (2006).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The evidence at the time of the January 1968 decision 
included service medical records, which did not show any 
gastrointestinal disorder during service, and the report of 
hospitalization in October and November 1967.  An X-ray study 
during that admission revealed possible widening and 
coarsening of the mucosa of the stomach and first portion of 
the duodenum.  Dietary changes were recommended.  

The January 1983 decision also had the report of the October 
1982 examination.  The veteran reported serving in Thailand, 
from June to August 1963, at a base that was cleared using 
Agent Orange to defoliate the jungle.  He reportedly noted 
stomach problems at that time.  He also complained of 
headaches.  A series of upper gastrointestinal X-ray studies 
disclosed no mucosal irregularities.  A small hiatal hernia 
was demonstrated with minor reflux.  

The veteran seeks service connection for a stomach condition 
and a head injury with headaches, which he contends are the 
results of an attack in service.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

At the time of the January 1983 decision, there was evidence 
of a current disability involving a hiatal hernia, but the 
other two elements required for service connection were 
missing.  There was no evidence of disease or injury in 
service and no evidence of a connection.  Since then, the 
veteran has provided evidence on these critical elements by 
giving sworn testimony of an attack in service and stomach 
symptoms since then.  See 38 C.F.R. § 3.303 (2006).  He is 
competent to recall that he was stomped on, with direct 
injury to the stomach, and that he has continued to have 
symptoms in that area.  Thus, there is now evidence which is 
new and material and, which raises a reasonable possibility 
of substantiating the gastrointestinal claim.  Consequently, 
the claim for service connection for a stomach disorder must 
be reopened and evaluated based on all evidence of record.  

The service medical records do not directly document the 
attack, but the separation examination reports that the 
veteran was hit in the head with a lug wrench and "NS" (no 
sequelae).  At the time of the 1983 decision, it appeared 
that the veteran was trying to link his claimed headaches to 
exposure to herbicides.  However, his recent sworn testimony 
links his headaches to the head injury in service.  The 
veteran is competent to tell of experiencing headaches since 
that injury.  Here, again, there is now evidence which is new 
and material and, which raises a reasonable possibility of 
substantiating the head injury/headache claim.  As a result, 
the claim for service connection for a head injury and 
headaches must be reopened and evaluated based on all 
evidence of record.  


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a head injury with headaches is granted.  

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is granted.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  The file shows the veteran has been 
found to be disabled by the SSA.  The supporting records 
should be obtained.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court emphasized the need for VA to notify claimants how 
disability ratings and effective dates were established.  The 
file does not show that was done in this case.  This remand 
affords an opportunity to give the veteran the required 
notice.  

While the veteran is competent to report continuing symptoms 
since injury in service, medical examinations and opinions 
are necessary to decide these claims.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  A complete copy of the veteran's 
medical records should be requested 
from SSA.  

2.  The RO/AMC should notify the 
veteran how disability ratings and 
effective dates are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The veteran should be scheduled for 
a gastrointestinal examination.  The 
claims folder should be made available 
to the examiner prior to the 
examination.  Any test or studies 
necessary to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  What is the veteran's current 
gastrointestinal diagnosis?  
b.  Is it at least as likely at not (a 
50 percent or greater probability) that 
any current gastrointestinal disability 
is the result of injury in service?  

4.  The veteran should be scheduled for 
a neurological examination.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
test or studies necessary to respond to 
the following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  
a.  Is it at least as likely at not (a 
50 percent or greater probability) that 
the veteran has headaches as a result 
of a head injury in service?  
b.  Is it at least as likely at not (a 
50 percent or greater probability) that 
the veteran has other current residuals 
of a head injury in service?  If so, 
the examiner should provide complete 
diagnoses.  If not, the examiner should 
so state.  

5.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


